Citation Nr: 0733057	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following surgical 
treatment of a service-connected right knee disability in 
April 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1990 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a hearing at the RO in August 2003.  The 
claim was Remanded in February 2006.


FINDING OF FACT

The veteran returned to work less than 30 days after April 
2001 surgical treatment of a service-connected right knee, 
and that surgical treatment did not require immobilization of 
the right knee, result in severe postoperative residuals, or 
require the veteran to be confined to his home.


CONCLUSION OF LAW

The criteria for assignment of a temporary total rating 
following surgical treatment of a service-connected 
disability in April 2001 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.30 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a temporary total 
rating following his April 2001 right knee surgery.



Duties to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  The Board's February 2006 Remand directed the RO to 
notify the veteran of the criteria for a temporary total 
evaluation under 38 C.F.R. § 4.30.  This notice was provided 
to the veteran by a letter issued to the veteran in April 
2006.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim under 38 C.F.R. § 4.30; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) specifically advising the 
veteran to submit any evidence in his possession that 
pertained to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  This information was also provided in 
the April 2006 letter, although a temporary total rating, by 
its terms, requires assignment of the specified (100 percent) 
evaluation.  

The veteran did not receive the April 2006 notice until 
several years elapsed after he filed his claim, and after the 
initial adverse decision.  However, the claim was 
readjudicated in July 2007, and the veteran was afforded the 
opportunity to submit additional evidence and argument prior 
to that readjudication.  The notice provided in the April 
2006 letter meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The reports 
related to April 2001 surgical treatment of the veteran's 
right knee and veteran's VA and private outpatient treatment 
records, especially those records proximate to the April 2001 
surgery, were obtained.  The veteran testified before the 
local RO.  He has specifically indicated, in a statement 
received in May 2007, that there was no additional evidence.  

All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The duty to 
notify the veteran has been met.  Appellate review may 
proceed.  

Claim for temporary total evaluation

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of 38 C.F.R. § 4.30.  

The referenced paragraphs provide that a temporary total 
evaluation is warranted if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30(a).

The evidence shows that the veteran underwent arthroscopic 
synovectomy and chondroplasty, superolateral patellar facet, 
right knee, on April 6, 2001.  The record establishes that 
the treatment rendered in April 2001 was for a service-
connected disability, as the veteran was granted service 
connection for a right knee disability by a rating decision 
issued in May 1993.

The April 6, 2001, operative note establishes a surgical 
procedure was performed, so 38 C.F.R. § 4.30(a)(3), which 
pertains only to non-surgical treatment, is not applicable.  

The April 6, 2001, operative note reflects that a dressing 
was placed on the operative site.  This evidence establishes 
that the joint was not immobilized.  An April 16, 2001, post-
operative follow-up private outpatient treatment note 
reflects that, at 10 days postoperative, the veteran's wound 
was healed, his ambulation status was normal, and he required 
no support while ambulating.  This evidence establishes that 
the veteran was not housebound, did not require a wheelchair 
or crutches, and did not meet any criterion specified in 
38 C.F.R. § 4.30(a)(2).

A statement dated in July 2001 and received by VA in August 
2001 indicates that the veteran returned to work on April 30, 
2001.  Although the signature below this statement is 
illegible, the statement appears to be from S.K.M., MD, 
because the address provided below the signature is the same 
as shown on previous evidence from that private physician.  
April 30, 2001, was less than one month after the April 6, 
2001 outpatient surgical procedure, so the veteran's 
convalescence does not meet the criterion specified in 
38 C.F.R. § 4.30(a)(1), which provides a temporary total 
rating where there is "surgery necessitating at least one 
month of convalescence."

All other relevant evidence of record is consistent with a 
finding that the veteran's convalescence following the April 
2001 surgical treatment of the right knee was less than one 
month.  In particular, the report of August 2001 VA 
examination of the veteran's knees reflects that the veteran 
reported that he was "off work from 4/06 to 4/30."  At a 
personal hearing conducted in August 2003, the veteran 
testified that he was off work "approximately 26 days" 
following surgery in April 2001.  

The Board notes that it is very likely that an individual 
employed as a police officer, as the veteran was in 2001, and 
who is unable to work for 26 days suffers financial hardship 
unless the veteran had accrued a significant amount of paid 
leave.  Moreover, use of 26 days of paid leave may result in 
hardship at the time of any subsequent illness or need for 
paid leave.  Nevertheless, the regulation does not authorize 
a temporary total evaluation under 38 C.F.R. § 4.30 unless 
the service-connected surgical procedure requires "one 
month" of convalescence.  The Board interprets this 
regulation as requiring more than 26 days of convalescence.  

Even though the veteran required only slightly less than one 
month of convalescence, he does not meet any criterion set 
forth in the regulation governing entitlement to temporary 
total evaluation for convalescence following April 2001 
surgical treatment.  The preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for a temporary total 
rating under 38 C.F.R. § 4.30 following April 2001 surgical 
treatment of a service-connected right knee disability must 
be denied.  
 

ORDER

The appeal for a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following surgical 
treatment of a service-connected right nee disability in 
April 2001 is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


